In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-400 CV

____________________


EARTHAE MAE SNEED, Individually and as 

Representative of the Estate of Marvin Sneed, Jr., Appellant


V.


PERRY LYNN MCCALL and 

BFI WASTE SERVICES OF TEXAS, L.P., Appellees




On Appeal from the 172nd District Court
Jefferson County, Texas

Trial Cause No. E-178,018-B




MEMORANDUM OPINION
 The appellant, Earthae Mae Sneed, Individually and as Representative of the Estate
of Marvin Sneed, Jr., Deceased, filed a motion to dismiss this appeal. The motion is
voluntarily made by the appellant prior to any decision of this Court and should be granted. 
See Tex. R. App. P. 42.1(a)(1).  No other party filed notice of appeal.  The motion to dismiss
is granted and the appeal is dismissed.
	APPEAL DISMISSED.
                                                                                                                          
                                                                __________________________________
                                                                               CHARLES KREGER
                                                                                          Justice

Opinion Delivered November 20, 2008

Before McKeithen, C.J., Gaultney and Kreger, JJ.